Citation Nr: 0902688	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Glorioso S. Ganuelas, Agent


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active military service in the Philippine 
Guerilla and Combination Service from September 1943 to May 
1946.  The veteran died in December 1975 and the appellant is 
his surviving spouse.  

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
appellant's claim of service connection for the cause of the 
veteran's death because new and material evidence had not 
been received to reopen that claim since the previously 
denied claim in 1979.  During the appeal period, the RO 
issued another rating decision in February 2007 that denied a 
claim for DIC under 38 U.S.C.A. § 1318.  

By the time that the appeal of the denial of service 
connection for the cause of the veteran's death reached the 
Board in August 2008, the appellant had submitted a Notice of 
Disagreement (NOD) with the February 2007 rating decision's 
denial of entitlement to DIC based on 38 U.S.C.A. § 1318.  
The RO had not yet issued a Statement of the Case (SOC) as to 
that issue.  

In a June 2008 decision/remand, the Board denied entitlement 
to service connection for the cause of the veteran's death 
because new and material evidence had not been submitted to 
reopen the previously denied claim.  That issue, therefore, 
is no longer in appellate status or before the Board at this 
time; however, the RO, on remand, properly issued an SOC as 
to the issue of entitlement to DIC based on 38 U.S.C.A. 
§ 1318, and the appellant thereafter submitted a timely 
substantive appeal to the Board.  Thus, the issue of 
entitlement to DIC based on 38 U.S.C.A. § 1218 is now ripe 
for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The veteran was not a former prisoner of war and he was 
not continuously rated totally disabled for any period of 
time prior to his death.

2.  There has been no allegation of clear and unmistakable 
error in any prior decision; and there are no service 
department records that existed at the time of a prior VA 
decision, that were not previously considered by VA.

3.  There was no claim pending at the time of the veteran's 
death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. §§ 101(3), 1318, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claims have been considered with respect to 
VA's duties to notify and assist.  Under the circumstances 
presented in this case, however, it is not the factual 
evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  In such cases, the duty to assist is not 
applicable. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, neither duty to assist nor duty to notify are 
implicated when question is limited to interpretation and 
application of a statute).

Because the law as mandated by statute, and not further 
development of evidence, is dispositive of this appeal, 
further assistance is unnecessary.  Mason v. Principi, 16 
Vet. App. 129 (2002).  That notwithstanding, the appellant 
was provided with a duty-to-assist letter in November 2006 
that specifically explained the requisite criteria necessary 
to substantiate a claim of DIC benefits pursuant to 
38 U.S.C.A. § 1318.  

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that he veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabled for 
any period of time prior to his death.  Thus, those parts of 
38 U.S.C.A. § 1318 are not applicable.  For the appellant to 
warrant DIC benefits under the provisions of 38 U.S.C.A. § 
1318, it must be established that the veteran was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).  This is not demonstrated.

The evidence of record at the time of the veteran's death 
shows that service connection had been in effect since May 
17, 1950 for a through and through gunshot wound of the left 
thigh (GSW).  An initial 30 percent rating was assigned for 
the service-connected GSW, and it remained in effect from May 
17, 1950 until the veteran's death in December 1975.  

The death certificate listed the cause of the veteran's death 
as "unknown."  The appellant maintains that the veteran 
died of heart failure, and that he should have been rated as 
totally disabled prior to his death due to PTSD and physical 
disabilities, including heart problems, as a result of the 
GSW to the left thigh.  

A June 1979 claim of service connection for the cause of the 
veteran's death was denied by rating decision dated December 
1979.  The appellant did not appeal that determination and it 
became final.  In January 2006, the appellant attempted to 
reopen a claim of service connection for the cause of the 
veteran's death.  In a June 2008 decision, the Board denied 
the appellant's claim.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
warranted.  At the time of the veteran's death, the only 
service-connected disability was residuals of a GSW to the 
left thigh.  This disability was rated as 30 percent 
disabling dating from 1950 until the veteran's death in 1975; 
thus, at the time of the veteran's death, there was no 
service connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death; continuously since the veteran's release 
from active service and for a period of at least five years 
immediately preceding death; or for one year prior to his 
death if he was a prisoner of war under certain conditions.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Moreover, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant identified any other basis for granting this claim.  
There is no indication that any service department records 
that existed at the time of a prior VA decision were not 
considered by VA.  

The appellant believes that her late husband developed 
totally disabling post-traumatic stress disorder (PTSD), as 
well as physical disabilities, including a heart condition, 
as a result of the PTSD.  While it is entirely possible that 
the veteran suffered from various non-service connected 
disabilities, which may have been severe, during his 
lifetime, the fact remains that no claims for service 
connection were ever filed by the veteran during his 
lifetime, other than the GSW claim for which he received a 30 
percent rating for 25 years.  

Accordingly, DIC is not warranted because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


